DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/02/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner
Reasons for Allowance
Claims 1-3, 5, 7-9, and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the prior art fails to disclose a specific excursion characterizing system for a speaker comprising:
	an inverse excursion filter having an inverse excursion filter response;
	an amplifier circuit of the speaker including an input to receive the output of the inverse excursion filter, 
	wherein the inverse excursion filter response is an inverse of an excursion filter response of an excursion filter in the amplifier circuit, and 
	wherein the amplifier circuit includes: 
		a delay circuit to receive an input to the amplifier circuit; and 
		a variable amplifier having a variable gain and an input that receives an 	output of the delay circuit.
Furthermore, the combination of the above limitations and the rest of disclosed limitations distinguishing the claim from the prior art.
Regarding independent claim 8: the prior art fails to disclose a specific speaker excursion characterizing system for a speaker, comprising:

	a multiplier configured to receive the signal and the envelope signal and to output a product to an amplifier circuit of the speaker; 
	a microphone to sense an output of the speaker; and 
	a controller configured to vary an amplitude of the envelope generating circuit and to identify distortion based on feedback from the microphone.
Furthermore, the combination of the above limitations and the rest of disclosed limitations distinguishing the claim from the prior art.
Regarding independent claims 15 and 18: these claims disclose similar systems to the system of claim 1. Therefore, the claims will be allowed under the same reasons that applied to claim1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654